PER CURIAM.
The Family Law Rules Committee petitions this Court out-of-cycle to consider amendments to the Florida Family Law Rules of Procedure. We have jurisdiction. See art. V, § 2(a), Fla. Const.
BACKGROUND
On November 13, 2003, this Court issued Amendments to Rules Regulating the Florida Bar & Florida Family Law Rules of Procedure (Unbundled Legal Services), 860 So.2d 394 (Fla.2003) (“Amendments ”), wherein the Court amended the Rules Regulating the Florida Bar and created new Florida Family Law Rule of Procedure 12.040, Attorneys, to permit limited representation (also known as “unbundled legal services”). The Court’s stated goal in adopting rules governing unbundled legal services was “to encourage attorneys to offer limited representation so that individuals who either cannot afford or do not desire full representation can obtain legal advice or representation on a discrete legal matter.” Id. at 402.
On February 23, 2004, the Family Law Rules Committee (“committee”) submitted a petition seeking to amend the Florida Family Law Rules of Procedure to implement this Court’s decision in Amendments. The committee’s proposals were published in the March 1, 2004, edition of The Florida Bar News, but no comments were received.
AMENDMENTS
Having considered the committee’s petition, we adopt new forms, with instructions for use, and amendments to existing rule 12.015, Family Law Forms, as proposed by the committee.
We adopt new Form 12.900(b), Notice of Limited Appearance. The purpose of this form is for the limited appearance attorney to notify the court and the other attorney or party of the limited appearance and the extent of that appearance.
We adopt new Form 12.900(c), Consent to Limited Appearance by Attorney. This form allows the client to give consent to limited representation for a particular hearing or a particular issue. In adopting this form, we emphasize that the limited appearance attorney is not precluded from utilizing a more comprehensive consent form such as that adopted by the Supreme Court of Maine under rule 3.4 of the Maine Code of Professional Responsibility, Commencement and Continuation of Representation.
We adopt new Form 12.900(d), Termination of Limited Appearance, to serve as the notice of completion that a limited appearance attorney must file at the conclusion of the limited representation pursuant to Florida Family Law Rule of Procedure 12.040(c) so that the attorney’s representation will terminate without leave of court.
We adopt new Forms 12.900(e), Ac-knowledgement of Assistance by Attorney, and 12.900(f), Signature Block for Attorney Making Limited Appearance. Form 12.900(e) is a signature block to be added to pro se pleadings and papers when the *1286party has received assistance from an attorney, which is required under Florida Family Law Rule of Procedure 12.040(d), Attorneys; Preparation of Pleadings or Other Documents. Form 12.900(f) is a signature block to be added to pleadings and papers when an attorney is making a limited appearance.
Finally, we amend Florida Family Law Rule of Procedure 12.015, Family Law Forms, to assign responsibility for maintaining these forms to the Family Law Rules Committee and to insert a commentary that was inadvertently omitted from the rule.
Accordingly, we amend the Florida Family Law Rules of Procedure as reflected in the appendix to this opinion. Additions to rule 12.015 are indicated by underscoring; deletions are indicated by struck-through type. The commentary is included for explanation and guidance only and is not adopted as an official part of the rule. As all of the language in the forms is new, we forego the usual underlining and strike-through type format. The amendments shall become effective immediately.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO and BELL, JJ., concur.
APPENDIX
RULE 12.015. FAMILY LAW FORMS
(a) Forms Adopted as Rules. The forms listed in this rule shall be adopted by the rulemaking process in Fla. R. Jud. Admin. 2.130. The Family Law Rules Committee of The Florida Bar shall propose amendments to these forms and any associated instructions. These forms shall be designated “Florida Family Law Rules of Procedure Forms.” Forms coming under this provision are:
(1) 12.900(a), Disclosure From Non-lawyer;
(2) 12.900(b), Notice of Limited Appearance;
(3) 12.900(c), Consent to Limited Appearance by Attorney;
(4) 12.900(d), Termination of Limited Appearance;
(5) 12.900(e), Acknowledgment of Assistance by Attorney;
(6) 12.900(f), Signature Block for Attorney Making Limited Appearance;
(27) 12.901(a), Petition for Simplified Dissolution of Marriage;
(38) 12.902(b), Family Law Financial Affidavit (Short Form);
(49) 12.902(c), Family Law Financial Affidavit;
(510) 12.902(e), Child Support Guidelines Worksheet;
(611) 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution of Marriage;
(712) 12.910(a), Summons: Personal Service on an Individual;
(813) 12.913(b), Affidavit of Diligent Search and Inquiry;
(914) 12.920(a), Motion for Referral to General Master;
(40115) 12.920(b), Order of Referral to General Master;
(4416) 12.920(c), Notice of Hearing Before General Master;
(4217) 12.930(a), Notice of Service of Standard Family Law Interrogatories;
(4318) 12.930(b), Standard Family Law Interrogatories for Original or Enforcement Proceedings;
(4419) 12.930(c), Standard Family Law Interrogatories for Modification Proceedings;
*1287(4520) 12.932, Certificate of Compliance with Mandatory Disclosure; and
(4621) 12.990(a), Final Judgment of Simplified Dissolution of Marriage.
(b) Other Family Law Forms. All additional Supreme Court approved forms shall be adopted by opinion of the Supreme Court of Florida and outside of the rulemaking procedures required by rule 2.130. These forms shall be designated “Florida Supreme Court Approved Family Law Forms.”
Commentary
2000 Adoption. To help the many people in family law court cases who do not have attorneys to represent them (pro se litigants), the Florida Supreme Court added simplified forms and directions to the Florida Family Law Rules of Procedure when adopting the rules in 1995. These forms initially had been adopted by the Court in In re Family Law Rules of Procedure, 663 So.2d 1049 (Fla.1995); In re Petition for Approval of Forms Pursuant to Rule 10-1.1(b) of the Rules Regulating the Florida Bar — Stepparent Adoption Forms, 613 So.2d 900 (FIa.1992), and Rules Regulating the Florida Bar — Approval of Forms, 581 So.2d 902 (Fla.1991).
In 1997, in an effort to fulfill the spirit of the Court’s directives to simplify the process of litigation in family law matters, the Family Court Steering Committee completely revised the existing forms and added new forms and instructions. The rules and forms then constituted more than 500 pages.
This rule was adopted in recognition that the forms would require continuous updating and that the rulemaking process was too cumbersome for such an undertaking-
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM 12.900(b), NOTICE OF LIMITED APPEARANCE
When should this form be used?
This form should be used to provide notice to the court and the other attorney or party when an attorney is making a limited appearance for a client under Florida Family Law Rule of Procedure 12.040.
This form should be typed or printed in black ink. After completing and signing this form, the attorney should file the original with the clerk of the circuit court in the county in which the action is pending and keep a copy for his or her records.
What should I do next?
A copy of this form must be mailed or hand delivered to the other party or his or her attorney and to the attorney’s client.
Where can I look for more information?
See Florida Family Law Rule of Procedure 12.040.
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
*1288[[Image here]]
*1289INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM 12.900(c), CONSENT TO LIMITED APPEARANCE BY ATTORNEY
When should this form be used?
This form should be used for a client to give consent when an attorney is making a limited appearance for the client under Florida Family Law Rule of Procedure 12.040.
This form should be typed or printed in black ink. After completing this form, the chent should sign it. The attorney or client should then file it with the clerk of the circuit court in the county in which the action is pending. The attorney and client should each keep a copy for his or her records.
What should I do next?
A copy of this form must be mailed or hand delivered to the other party or his or her attorney.
Where can I look for more information?
See Florida Family Law Rule of Procedure 12.040.
[[Image here]]
*1290[[Image here]]
*1291[[Image here]]
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULE OF PROCEDURE FORM 12.900(e), ACKNOWLEDGMENT OF ASSISTANCE BY ATTORNEY
When should this form be used?
This form should be added to the signature page of any petition, pleading, or motion when an attorney making a limited appearance under Florida Family Law Rule of Procedure 12.040 has assisted the petitioner or respondent in the preparation of the document. The petitioner or respondent should then sign the pleading and include his/her name and address.
Where can I get more information?
See the instructions to ^ □ Florida Family Law Rules of Procedure Forms 12.900(b)-(d) and Rule 12.040.
{Name},_, [/ one only] ( ) Petitioner ( ) Respondent, certifies that he/she has received the assistance of the following attorney in the preparation of this document.
*1292[[Image here]]